NUMBER 13-13-00533-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                   IN RE ROBERTO LUNA JR., HILDA GARCIA,
                            AND REYNALDO LUNA


                          On Petition for Writ of Mandamus


                                MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Memorandum Opinion Per Curiam1

       Relators, Roberto Luna Jr., Hilda Garcia, and Reynaldo Luna, filed a petition for

writ of mandamus in the above cause on October 3, 2013, requesting that we direct the

trial court to vacate its order of February 14, 2013 denying relators’ plea to the

jurisdiction and transferring the underlying proceeding to county court.                 The Court

requested and received a response to the petition for writ of mandamus from the real




       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
party in interest, Lucia Castro, as guardian of the person and estate of Esperanza Luna,

an incapacitated person.

       To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court abused its discretion and that there is no adequate remedy by

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Alternatively, where an order is void, the relator does not need to show

that it lacks an adequate appellate remedy and mandamus relief is appropriate. See In

re Sw. Bell Tel. Co., 35 S.W.3d 602, 605 (Tex. 2000) (orig. proceeding); In re Union

Pac. Resources, Co., 969 S.W.2d 427, 428 (Tex. 1998) (orig. proceeding).

       The relator has the burden of establishing the prerequisites to mandamus relief.

In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig. proceeding). This burden is a

heavy one.     See In re Epic Holdings, Inc., 985 S.W.2d 41 (Tex. 1998) (orig.

proceeding). In addition to other requirements, the relator must include a statement of

facts supported by citations to “competent evidence included in the appendix or record,”

and must also provide “a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the appendix or record.” See generally TEX.

R. APP. P. 52.3. In this regard, it is clear that relator must furnish an appendix or record

sufficient to support the claim for mandamus relief. See id. R. 52.3(k) (specifying the

required contents for the appendix); R. 52.7(a) (specifying the required contents for the

record).

       The Court, having examined and fully considered the petition for writ of

mandamus, the response thereto, and the applicable law, is of the opinion that relators




                                             2
have not met their burden to obtain mandamus relief. Accordingly, the petition for writ

of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).


                                              PER CURIAM

Delivered and filed the
24th day of October, 2013.




                                          3